Exhibit 10.6

HANSEN MEDICAL, INC.

June 10, 2014

Dear Pete:

This letter (the “Agreement”) confirms the agreement between you and Hansen
Medical, Inc. (the “Company”) regarding the termination of your employment with
the Company.

1. Termination Date. Pursuant to Section 2 of your Retention Agreement with the
Company dated May 31, 2011 (the “Retention Agreement”), you are hereby notified
that your employment is being terminated by the Company due to an Involuntary
Termination Without Cause (as defined in the Retention Agreement). Your
employment with the Company will terminate on June 10, 2014 (the “Termination
Date”). By signing this Agreement, you hereby resign from all positions held
with the Company and on any direct or indirect subsidiary of the Company.

2. Effective Date and Rescission. You have up to twenty-one (21) days after you
received this Agreement to review it. You are advised to consult an attorney of
your own choosing (at your own expense) before signing this Agreement.
Furthermore, you have up to seven days after you signed this Agreement to revoke
it. If you wish to revoke this Agreement after signing it, you may do so by
delivering a letter of revocation to me. If you do not revoke this Agreement,
the eighth day after the date you signed it will be the “Effective Date.”
Because of the seven-day revocation period, no part of this Agreement will
become effective or enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$16.521.37 (less all applicable withholding taxes and other deductions). This
amount represents all of your salary earned through the Termination Date and all
of your accrued but unused vacation time or PTO. You acknowledge that the only
payments and benefits that you are entitled to receive from the Company in the
future are those specified in this Agreement.

4. Severance Pay. Pursuant to Section 3(b)(i) of the Retention Agreement, if you
sign this Agreement and do not revoke it in the time period provided for in
Paragraph 2 above, the Company shall pay you severance payments equal to six
(6) months of your current base salary, which payments shall be paid in
accordance with the Company’s regular payroll procedures beginning on the First
Payment Date (as defined in the Retention Agreement), except that any payments
that would otherwise have been made before the First Payment Date shall be made
on the First Payment Date. The aggregate amount of these severance payments is
equal to $150,382.68 (less all applicable withholding taxes). In addition, any
outstanding expense reimbursements shall be paid by the First Payment Date. If
you breach any provision of this Agreement, you understand that no additional
severance payments will be made; however, in such event this Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

5. COBRA Premiums. You will receive information about your right to continue
your group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. Pursuant to
Section 3(b)(ii) of the Retention Agreement, if you sign this Agreement, do not
revoke it in the time period provided for in Paragraph 2 above, and elect to
continue group health insurance coverage, the Company will pay the monthly
premium under COBRA for you and, if applicable, for your dependents until the
earliest of: (a) the end of the period of six (6) months following the month in
which the Termination Date occurs or (b) the first day of your eligibility to
participate in a comparable group health plan maintained by a subsequent
employer. All Company paid premiums will include both the employer portion and
your portion of the monthly premiums.

6. Retention Bonus In addition to the severance payments you are eligible for
pursuant to your Retention Agreement with the Company, you will also earn the
Retention Bonus pursuant to, and as defined in, the Officer Retention Bonus
Letter dated May 22, 2014 (the “Officer Retention Bonus Letter”), provided that
you sign this Agreement and do not revoke it in the time period provided for in
Paragraph 2 above. The Retention Bonus will be paid on the First Payment Date.
The aggregate amount of the Retention Bonus is equal to 20% of your 2014 base
salary, or $60,153.04 (less all applicable withholding taxes). You agree that
you are not eligible for any additional bonus payments under the 2014 Corporate
Incentive Bonus Program.

7. Equity Awards. The Company has granted you options to purchase shares of its
Common Stock (the “Options”) and restricted stock units (the “RSUs”). Attached
as Exhibit A hereto is a summary of your Options and RSUs. Except as otherwise
noted in Exhibit A, each of the Options and the RSUs was granted pursuant to the
Company’s 2006 Equity Incentive Plan (the “Plan”). The Options, to the extent
vested as of the Termination Date, will remain exercisable for the period of
time specified in either (i) the Plan and the applicable Stock Option Agreement
or (ii) with respect to the Non-Plan Option (as identified in Exhibit A), the
Stock Option Agreement evidencing the Non-Plan Option, which generally will be
for three months following the Termination Date. No further vesting with respect
to any Options or RSUs will occur following the Termination Date, and the
unvested portion of any Options and RSUs will expire immediately on the
Termination Date. All written agreements between you and the Company regarding
the Options and the RSUs will remain in full force and effect, and you agree to
remain bound by all such agreements. You acknowledge and agree that you have no
stock rights in the Company other than those enumerated in this Paragraph 7 and
in Exhibit A.

8. Release of All Claims. In consideration for receiving the severance benefits
described in Paragraphs 4 and 5 above and the Retention Bonus described in
Paragraph 6 above, to the fullest extent permitted by law, you waive, release
and promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair

 

Page 2



--------------------------------------------------------------------------------

dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability, sexual orientation or any other basis under
Title VII of the Civil Rights Act of 1964, the California Fair Employment and
Housing Act, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act and all other laws and regulations relating to employment.
However, this release covers only those claims that arose prior to the execution
of this Agreement and only those claims that may be waived by applicable law.
This release does not include claims for indemnification for any third party
claims pursuant to any written indemnification agreement or policy of insurance,
if any, to which you are a party or a third party beneficiary, the Company
bylaws or under applicable law. Execution of this Agreement does not bar any
claim that arises hereafter, including (without limitation) a claim for breach
of this Agreement.

9. Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

10. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

11. Other Agreements. At all times in the future, you will remain bound by your
Proprietary Information and Inventions Agreement with the Company, which you
signed on May 31, 2011 and a copy of which is attached as Exhibit B, and any
indemnity agreement you may have with the Company. In addition, you will remain
bound by Section 5 of your Retention Agreement. Except as expressly provided in
this Agreement, this Agreement renders null and void all prior agreements
between you and the Company and constitutes the entire agreement between you and
the Company regarding the subject matter of this Agreement. This Agreement may
be modified only in a written document signed by you and a duly authorized
officer of the Company.

12. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company. You may keep your Company issued
iPhone, iPad and laptop and our IT department is available to assist you in
removing all electronic Company property from such devices.

13. No Disparagement. You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law, and the Company shall instruct its current
officers and directors not to make any negative or disparaging statements
(orally or in writing) to any person or entity outside of the Company regarding
you, except as required by law.

 

Page 3



--------------------------------------------------------------------------------

14. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

16. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, HANSEN MEDICAL, INC. By:  

/s/ Cary G. Vance

  Cary G. Vance   President and Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Peter J. Mariani

Signature of Peter J. Mariani Dated:  

June 18, 2014



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY SUMMARY

 

Date of Grant

   Type of
Award   Exercise
Price Per
Share      Number of Shares
Vested as of the
Termination Date      Number of Shares
Unvested as of the
Termination Date      Expiration
Date

6/20/2011

   Option1   $ 3.03         262,497         97,503       6/19/2018

6/5/2012

   Option   $ 2.29         75,000         75,000       6/4/2019

11/12/2012

   Option   $ 2.18         62,500         62,500       11/11/2019

3/4/2013

   Option   $ 2.22         46,875         103,125       3/3/2020

2/11/2014

   PSU     N/A         0         74,627       N/A

2/25/2014

   Option   $ 2.30         0         125,000       2/24/2024

 

1  Non-Plan Option

 



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT